Citation Nr: 0210045	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-09 472	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation from August 6, 1997, 
and an evaluation higher than 10 percent from April 13, 2002, 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1999 rating action by the RO that 
implemented an August 1999 Board decision, which established 
service connection for bilateral hearing loss, effective from 
August 1997.  The veteran has expressed disagreement with the 
evaluation assigned for this disability, which was 
noncompensable from August 1997, and 10 percent from April 
2002. 


FINDINGS OF FACT

1.  From August 6, 1997 to March 27, 2000, the evidence of 
record reflects that the veteran was shown to manifest, at 
most, level I hearing in the right ear and level I hearing in 
the left ear.

2.  For the period from March 28, 2000, the evidence of 
record reflects that the veteran has been shown to manifest, 
at most, level IV hearing in the right ear and level III 
hearing in left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss, from August 6, 1997, to March 27, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.85 (1997); 38 C.F.R. §§ 4.85, 4.86 
(2001).

2.  The criteria for a 10 percent evaluation for bilateral 
hearing loss, for the period from March 28, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.85 (1997); 38 C.F.R. §§ 4.85, 4.86 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.85 (1997); 
38 C.F.R. §§ 4.85, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for a higher rating for the service-connected 
bilateral hearing loss.  The appellant and his representative 
were provided with a copy of the appealed October 1999, a 
March 2000 statement of the case, supplement statements of 
the case dated in April 2001 and April 2002, and 
correspondence dated between October 2001 and June 2002.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Moreover, VA has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Thus, under the circumstances 
in this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the 
claims at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Higher Rating for Bilateral Hearing Loss

Service connection was established for bilateral hearing loss 
by an August 1999 Board decision.  The Board determined that 
the evidence of record sufficiently demonstrated that the 
veteran's bilateral hearing loss resulted from noise trauma 
in service.  As noted above, an October 1999 rating action 
implemented this Board decision, and, based on the evidence 
of record discussed below, assigned a noncompensable 
evaluation from the date of the claim, August 6, 1997.  See 
38 C.F.R. § 3.400 (2001).  Thereafter, in an April 2002 
decision, the RO granted a compensable evaluation of 10 
percent for the service-connected bilateral hearing loss, 
effective April 13, 2002, based on evidence discussed below.

A January 1998 outpatient treatment report notes that the 
veteran has bilateral hearing loss through 2000 hertz, then 
sloping from a mild to moderate severe high frequency 
sensorineural hearing loss.  Attached to such report was an 
audiometric study which was in graphic form.  The study 
indicates that the veteran had puretone thresholds of the 
right ear of 10, 15, 10, 35, and 60 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds of the left ear were indicated as 15, 10, 10, 25 
and 60 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.

During a September 1999 VA audio examination, the veteran 
complained of bilateral hearing loss which began during 
military service.  Pure tone thresholds of the right ear were 
15, 15, 15, 40, and 70 decibels at 500, 1000, 2000, 3000, and 
4000, hertz respectively.  The average puretone threshold of 
the right ear was 35 decibels.  Pure tone thresholds of the 
left ear were 15, 15, 10, 25 and 44 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The average 
puretone threshold was 26 decibels in the left ear.  Speech 
recognition scores were 92 percent on the right and 92 
percent on the left.  The audiologist diagnosed that the 
right ear was within normal limits through 2000 hertz, with a 
mild to moderately severe sensorineural hearing loss 
thereafter.  With respect to the left ear, the audiologist 
diagnosed that the ear was within normal limits through 3000 
hertz, with a mild to moderate sensorineural hearing loss 
thereafter.

A March 28, 2000 report from Peter J. Rosenberg, M.D. reveals 
an impression that the veteran had bilateral sensorineural 
hearing loss.  In connection with his report, he submitted a 
March 2000 audiogram.  He stated that the audiogram revealed 
that the veteran's hearing was in the upper portion of normal 
for the lower frequencies and that a high frequency bilateral 
sensorineural hearing loss starting at about 2000 to 8000 
hertz.  Speech discrimination was 68 percent on the right and 
80 percent on the left.  The attached audiogram indicates the 
veteran had puretone thresholds of the right ear of 15, 25, 
25, 40 and 55 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  The report further indicates that the 
veteran had puretone thresholds of the left ear of 15, 20, 
25, 30 and 50 decibels at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.

During an August 2000 RO hearing, the veteran argued, in 
essence, that his bilateral hearing loss was more disabling 
than reflected in the noncompensable rating assigned.

The veteran underwent VA audio examination in October 2000.  
Pure tone thresholds of the right ear were 25, 25, 25, 50, 
and 80 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average puretone threshold of the right 
ear was 45 decibels.  Pure tone thresholds of the left ear 
were 20, 20, 15, 35, and 65 decibels at 500, 1000, 2000, 3000 
and 4000 hertz, respectively.  The average puretone threshold 
of the left ear was 34.  Speech recognition scores were 60 on 
the right and 68 on the left.  The audiologist stated that 
puretone findings were judged to be consistent with most 
recent audiograms obtained through VA and privately.  The 
audiologist, however, stated that speech discrimination 
ability was judged to be depressed bilaterally.  She stated 
that given speech discrimination scores of greater than 92 
percent on September 1999 VA examination and on March 2000 
private examination, the current speech scores were not 
believed to be reflective of PB maximum and therefore should 
not be used for rating purposes.  The diagnosis was hearing 
within normal limits through 2000 hertz, bilaterally, 
followed by an essentially moderate sensorineural hearing 
loss of the right ear and mild to essentially moderate 
sensorineural hearing loss of the left ear.

The veteran reported for a private audiologic evaluation in 
April 2001.  The private audiogram indicates that the veteran 
had puretone thresholds of the right ear of 20, 20, 20, 50 
and 75 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  It was indicated that pure tone thresholds of 
the left ear were 20, 25, 25, 35 and 60 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  Speech 
discrimination was 84 percent on the right and 72 percent on 
the left.  The diagnosis was normal hearing at 250 to 2000 
hertz, bilaterally dropping off mild to moderately severe at 
3000 to 8000 hertz, slightly worse on the right.

An August 2001 VA audio examination revealed puretone 
thresholds on the right were 45, 45, 45, 60, and 85 decibels 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average puretone threshold of the right ear was 59 decibels.  
Pure tone thresholds of the left ear were 45, 45, 45, 50, and 
75 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average puretone threshold of the left ear 
was 54.  Speech recognition scores were 48 on the right and 
76 on the left.  The audiologist stated that puretone results 
were considered to be supra thresholds and were not in 
agreement with speech reception thresholds.  The audiologist 
also stated that speech reception thresholds were also 
considered to be elevated.  She also stated that speech 
discrimination scores were not considered to be reflective of 
PB maximum of the right and left ear, especially considering 
the veteran's most recent evaluation (April 2001) indicated 
superior scores at significantly lower presentation levels.  
The audiologist stated that all test results were considered 
to be invalid and should not be used for rating purposes.

The veteran was re-examined by VA on April 13, 2002.  
Audiologic studies revealed puretone thresholds of the right 
ear were 25, 30, 30, 60, and 75 decibels at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.  The average puretone 
threshold of the right ear was 49 decibels.  Pure tone 
thresholds of the left ear were 30, 30, 30, 40, and 70 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average puretone threshold of the left ear 
was 43.  Speech recognition scores were 76 percent on the 
right and 72 percent on the left.  Bilateral mild to severe 
sensorineural hearing loss was diagnosed.

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) has 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
rating." Fenderson v. West, 12 Vet. App. 119 (1999).

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

As noted, the noncompensable evaluation was in effect from 
August 1997 until April 2002, when a 10 percent evaluation 
became effective.  The Board points out that the diagnostic 
codes and provisions relating to hearing loss were revised 
effective June 10, 1999 (see 64 Fed. Reg. 25202-25210 (May 
11, 1999), and that where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Evaluations for bilateral hearing loss under the criteria in 
effect at the time of service connection range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85, Codes 6100 to 6110 (1997).

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2001).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for bilateral hearing loss from 
August 6, 1997 to March 27, 2000.  In this regard, 
audiometric findings made prior to March 27, 2000, when 
applied to the above cited rating criteria translate to, at 
most, literal designations of level I hearing in the right 
ear and level I hearing in the left ear.  Such results 
support the assignment of a noncompensable (0 percent) 
disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII (1997).  

The Board observes that a private audiometric examination 
report dated March 28, 2000 list two separate speech 
discrimination scores.  In his report, the audiologist cited 
to the lesser score, but made no mention of the higher score.  
Giving the veteran the benefit of the doubt, the Board will 
accept the lesser speech recognition score.  In accepting the 
lower speech recognition scores, the Board observes that the 
March 28, 2000 audiometric findings translate to literal 
designations of level IV in the right ear and level III in 
the left ear, and support the assignment of a 10 percent 
disability evaluation.  A review of a subsequent audiometric 
report in April 2001 shows literal designations of II and IV 
as it pertained to the veteran's bilateral hearing loss.  
Such designations translates to a noncompensable rating.  
When examined in April 2002, however, the veteran had 
designations of III and IV for his bilateral hearing loss and 
such translates to a 10 percent rating.  VA audiometric 
studies conducted in October 2000 and August 2001 were 
invalid for rating purposes.  Although one report subsequent 
to the March 2000 private audiometric examination indicates 
that the veteran did not meet the requirement for a 
compensable rating, the Board, in giving the veteran the 
benefit-of-the-doubt, will not rely on this one report to 
show that he did not meet the requirement for a 10 percent 
rating, for the period from March 28, 2000. 

The Board observes that, for the period from March 28, 2000, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for bilateral hearing loss.  When 
examined by VA on April 13, 2002, the last examination of 
record, the veteran's puretone thresholds and speech 
discrimination scores translated into literal designations of 
III for the right ear and IV for the left ear.  Such findings 
result in no more than a 10 percent rating under Table VI and 
Table VII of 38 C.F.R. § 4.85.

As previously stated, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999. However, a 
review of the changes made to the criteria at 38 C.F.R. § 
4.85, Tables VI and VII, reveals that the revisions failed to 
make any changes to the numeric designations assigned certain 
levels of puretone threshold or speech discrimination.  Thus, 
there is no change in the mechanical application of the 
appropriate charts to the noted auditory acuity.

However, there were substantive changes made to regulations 
at 38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  The criteria at 38 C.F.R. § 4.86 effective prior 
to June 10, 1999, merely discussed the use of hearing aids in 
conducting audiometric examinations and evidence used in the 
award of service connection for hearing loss.  The 
regulations at 38 C.F.R. § 4.86, effective on June 10, 1999, 
require the use of Table VIA when specific audiometry and 
speech discrimination scores are noted on examination.  
Specifically, when puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

A review of the new criteria indicates that this regulation 
is not applicable to the veteran's claim.  A review of the 
audiometric examinations from September 1999 to April 2002 
does not indicate the score required under the new 
regulations at 38 C.F.R. § 4.86 (2001). 

In sum, the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss, for the period 
prior to March 28, 2000.  Effective from March 28, 2000, a 
higher rating of 10 percent is warranted for the service-
connected bilateral hearing loss; and, for the period from 
March 28, 2000, the preponderance of the evidence is against 
a rating in excess of 10 percent for such disorder.


ORDER

A compensable evaluation for bilateral hearing loss, for the 
period from August 6, 1997, to March 27, 2000, is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for bilateral hearing loss, 
for the period from March 28, 2000, is granted.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

